         Case 2:20-cv-00843-JCZ Document 14 Filed 03/05/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  VANCE R. SCOTT, SENIOR                                    CIVIL ACTION


  VERSUS                                                    NO: 20-843


  STATE OF LOUISIANA                                        SECTION: "A" (4)


                                          ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of the Plaintiff to

file an objection to the Magistrate Judge's Report and Recommendation, hereby approves

the Report and Recommendation of United States Magistrate Judge and adopts it as its

opinion in this matter.

       Accordingly;

       IT IS ORDERED that Plaintiff Vance Scott’s 28 U.S.C. § 2241 Petition for the

issuance of a writ of habeas corpus is DISMISSED WITHOUT PREJUDICE for failure to

exhaust available state court remedies.

       March 4, 2021

                                  _______________________________
                                           JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE
